Citation Nr: 1214613	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-48 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to service connection for a disability manifested by equilibrium problems. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, as secondary to a disability manifested by equilibrium problems has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board notes that the newly filed claim is intertwined with the current claim for service connection for a disability manifested by equilibrium problems. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the April 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board at the RO.  The Veteran was provided a hearing before a RO hearing officer in May 2010, but there is no indication that a videoconference hearing before the Board was scheduled.  The Veteran's representative filed a motion to remand the case for a videoconference hearing in March 2012 and noted that the Veteran had not withdrawn his request for a videoconference hearing.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2011).  Therefore, upon remand, such a hearing should be scheduled.  

The Board also notes that a VA examination was conducted in November 2011 to determine whether the Veteran's complaints of balance and equilibrium problems were incurred due to active duty service.  The VA examination report indicates that the examining physician provided a medical opinion, but portions of the opinion are not legible and were cut off from the page during printing.  Before the case is returned to the Board, a complete copy of the November 2011 VA examination report should be added to the claims file or the Veteran's virtual file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO regarding the claims for a compensable evaluation for hearing loss and service connection for a disability manifested by equilibrium problems.  

2.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.  A complete and legible copy of the November 2011 VA examination report should also be added to the claims file or the Veteran's virtual file prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




